Case 6:21-cv-00802-GTS-ATB Document 18-2 Filed 08/13/21 Page 1 of 3

In The Matter of the Claim Of:
THE ESTATE OF BIANCA DEVINS,

Claimant
Vv,

ONEIDA COUNTY, OFFICE OF THE
DISTRICT ATTORNEY OF ONEIDA
COUNTY, JOHN DOE 1-10

TO: ONEIDA COUNTY ATTORNEY
PETER M. RAYHILL, ESQ.
Oneida County Office Building
800 Park Avenue
Utica, NY 13501

ONEIDA COUNTY OFFICE OF THE DISTRICT
ATTORNEY

SCOTT D. MCNAMARA

235 Elizabeth St.

Utica, NY 13501

PLEASE TAKE NOTICE that KIMBERLY DEVINS, as
Administrator of the ESTATE OF BIANCA DEVINS
(“Claimant”), by and through their counsel, C. A. GOLDBERG,
PLLC, hereby serve notice that they intend to file a claim
against ONEIDA COUNTY ATTORNEY and ONEIDA
COUNTY OFFICE OF THE DISTRICT ATTORNEY and
unknown employees of both, JOHN DOES 1-10, pursuant to
General Municipal Law section 50-e. Please be further advised
of the following:

I. TIME & PLACE WHERE CLAIM(S) AROSE

The claims constitute a course of conduct in 2019 — 2021,
the most recent of which became known on April 14, 2021. The
conduct arose in Utica, New York.

ll. NATURE OF CLAIM(S)

 

 
Case 6:21-cv-00802-GTS-ATB Document 18-2 Filed 08/13/21 Page 2 of 3

Bianca Devins, age 17, was murdered on July 13, 2019.
Oneida County District Attorney prosecuted Brandon Clark for
the murder. Clark pleaded guilty to second degree murder on
March 16, 2021. Kimberly Devins, the Mother of Bianca Devins
and the Administrator of Bianca Devins’ Estate, has learned that
Oneida County disseminated video(s) of Devins and Clark
having sex and then Clark murdering Devins to two or more
media outlets, including A&E and 48 Hours. On April 14, 2021,
Kimberly Devins learned that not only had Oneida County
and/or the District Attorney’s Office shared the videos with the
media outlets, but they also shared the contents of Bianca’s
phone which was recovered from the crime scene and contained
nude underage images and videos.

Claimant alleges that the following tortious acts occurred as
a result of Oneida County and Oneida County District
Attorney’s actions or negligence:

A. Intentional infliction of emotional distress;

B. Negligence

C. §1983 violation;

D. Monell Liability §1983;

E. 18 U.S.C. §2252A;

F, t8 U.S.C. §2255;

G. 18 U.S.C. §2259

IIE. IT! ; IURIE AINE]

A, violations of rights guaranteed by the United States
Constitution and New York State Constitution: and
Federal Law

 

IV. CLAIMANT & ATTORNEY INFORMATION

The address of the Claimant herein is:

Kimberly Devins,
Administrator of the Estate of Bianca Devins
2660 Edgewood Road
Utica, NY 1350]

The address of the Attorneys for Claimant herein is:

Carrie Goldberg

C. A. Goldberg, PLLC

16 Court Street, 33" Floor
Brooklyn, NY 11241
Case 6:21-cv-00802-GTS-ATB Document 18-2 Filed 08/13/21 Page 3 of 3

alleged on information and belief, and that as to those matters,
she believes them to be true.

Kabul y You OA Admunsbractey of the Estate

Kimberly D wns Administrator of the ok IOnta. Waving
Estate of Bint Devins

Sworn to before me this
4% __ th day of June, 2021

Lot heine (Qy 44 Ped &
Notary Public? Site oF New ‘York

 

KATHERINE Z. RAMIREZ
NOTARY PUBLIC, STATE OF NEW YORK
Registration No. 01RAG394631
Qualified in Bronx County
' Commission Expires duly 8, 2023

 

 
